(2008)
DURFEY, et al., Plaintiffs,
v.
UNITED STATES SEC'Y OF AGRICULTURE, Defendant.
Slip Op. 08-91. Court No. 06-00316.
United States Court of International Trade.
September 3, 2008.

JUDGMENT
DONALD C. POGUE, Judge.
Upon consideration of Defendant's Second Redetermination on Remand and Plaintiffs' Comments on the Second Redetermination on Remand, it is hereby
ORDERED that Defendant's Second Redetermination on Remand, concluding that Plaintiffs qualify for Trade Adjustment Assistance cash benefits in the amount of $9,093.80, is affirmed; and it is further
ORDERED that Defendant direct payment to Plaintiffs in the amount of $9,093.80.